Citation Nr: 1535636	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1980 to June 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record shows that the Veteran was previously denied entitlement to service connection for residuals of a right knee injury in a December 1983 rating decision, and the Veteran did not appeal this determination.  The RO received a service connection claim from the Veteran for a right knee disorder, to include as secondary to his left knee disability, in January 2005.  In the May 2009 rating decision, the RO framed the issue as a claim of entitlement to secondary service connection.  However, secondary service connection only represents a new theory of entitlement to a benefit for a claim that the Veteran had previously raised.  A prior final denial on one theory of entitlement to service connection is a final denial on all theories.  Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  That is, while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As such, new and material evidence is still necessary to reopen a claim for the same benefits asserted under a different theory, such as secondary service connection.

Thus, the Board observes that the Veteran's right knee disorder claim should have been adjudicated by the RO as one for new and material evidence.  This error, however, does not prejudice the Veteran, as the Board herein finds that new and material evidence has been submitted to reopen his claim.  Consequently, the Board is recharacterizing the claim as reflected on the title page.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional VA treatment records dated until September 2014 were associated with the VBMS file after the supplemental statement of the case.  However, the RO will have an opportunity to review these records upon remand.

The issue of entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1983 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a right knee injury.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the December 1983 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision that denied a claim for service connection for residuals of a right knee injury is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the December 1983 rating decision is new and material, and the claim of entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim for service connection for residuals of a right knee injury in a December 1983 rating decision, finding that the Veteran's service treatment records did not show any complaints or treatment related to a right knee injury.  The Veteran was notified of the decision and his appellate rights in a December 1983 letter.  The Veteran did not appeal this decision.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2014).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

In this case, it appears that service treatment and personnel records were received after the December 1983 rating decision.  However, the service treatment records (STRs) are duplicates of those that were of record at the time of the December 1983 rating decision.  In addition, the personnel records are solely related to administrative concerns, such as the Veteran's educational background and verification of his personal data.  Thus, these records are not relevant to the right knee disorder claim.  As a result, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts of this case and that the Veteran's claim should not be reconsidered on this basis.

When the RO rendered the December 1983 rating decision, the evidence of record included the Veteran's service treatment records and his July 1983 claim.  In the Veteran's claim, he reported that he injured his right knee in 1981 during service.
The STRs show a November 1979 enlistment examination marked that the Veteran's lower extremities were normal, but also noted Osgood Schlatter's disease.  A subsequent February 1980 STR documented a diagnosis of bilateral Osgood Schlatter's disease.  The record also stated that the Veteran complained of tightness in the region of both of his tibial tubercles.  The STRs do not reflect that he complained of right knee problems during active service or received any related treatment.  An April 1983 separation examination noted various issues involving the Veteran's left knee, but did not record any problems with his right knee.

The evidence submitted after the December 1983 rating decision includes the Veteran's January 2005 claim to reopen, VA treatment records dated from November 1990 to September 2014; treatment records from Access Health Medical Group, Inc., dated from June 2007 to July 2008; a February 2009 Authorization and Consent to Release Information to the Department of Veterans Affairs (VA); a March 2009 VA examination; a medical article submitted by the Veteran in August 2012; a January 2013 Formal Finding of Unavailability of Federal Records; service personnel records; and the Veteran's statements.

In January 1991 VA treatment records, the Veteran stated that he had twisted his right knee while running in 1981 and had experienced symptoms related to his right knee since 1981.  In June 2004, a VA treatment record noted a right knee anterior cruciate ligament (ACL) reconstruction in 1991.  Though the record noted that the Veteran was favoring his left knee, it stated that it was unlikely that actions taken to avoid left knee pain would have caused an ACL tear in the right knee.  A VA treatment record dated in February 2006 documented the Veteran's complaints of right knee pain after he twisted his knee while in a car.  In March 2006, a VA treatment record diagnosed patellofemoral chondromalacia as well as early tricompartmental degenerative joint disease with probable degenerative meniscus tears; it appears that this diagnosis was related to the Veteran's bilateral knees.  

A June 2007 record from Access Health Medical Group, Inc. stated that the Veteran injured his right knee at work when fell from a ladder in June 2007.  A May 2008 record also noted a diagnosis of right knee internal derangement.  An additional diagnosis of right knee osteoarthritis was recorded in a December 2008 VA treatment record.  In a February 2009 submission, the Veteran reported that during a January 2008 examination, VA doctors told him that his service-connected left knee disability could have aided in the injury to his right knee.  During a March 2009 VA examination, the examiner opined that the right knee disorder was not at least as likely as not, less than a 50 percent probability, caused by the left knee disability.  

In his February 2011 VA Form 9, the Veteran reported that he twisted his right knee while playing flag football between 1981 and 1982.  He indicated that this football injury led to an ACL tear that occurred between 1982 and 1983.  The Veteran also reported that he injured his right knee again in 1983 when playing basketball as a result of compensating for his left knee.  The medical article submitted by the Veteran in August 2012 noted that football and basketball were some of the common sports linked to ACL tears, and that ACL injuries can often occur with other injuries.

The Board finds new and material evidence has been submitted.  The Veteran's February 2009 report of what his doctors told him is new as this evidence was not previously of record.  In addition, this evidence is material as it indicates that an association may exist between the Veteran's current right knee disorder and his service-connected left knee disability.  The Veteran is competent to relay what a physician has told him.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, this evidence is presumed to be credible.  Justus, 3 Vet. App. at 513.  As new and material evidence has been submitted, the claim is reopened.  However, as will be explained below, the Board finds that further development is necessary before it can address the merits of the claim.


ORDER

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, is reopened; the claim is granted to this extent.


REMAND

A remand is necessary to obtain an adequate VA medical opinion that addresses both direct and secondary service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  As noted above, the Veteran was provided with a VA examination in March 2009 and the examiner gave an opinion addressing secondary service connection.  However, the examiner's opinion is inadequate as it did not address the issue of whether the Veteran's right knee disorder was aggravated by his left knee disability.  Consequently, a new medical opinion that adequately considers the aggravation prong of secondary service connection must be obtained.

In addition, the RO did not obtain an opinion on direct service connection.  However, the Board notes that the Veteran and VA treatment records have reported that he injured his right knee during active service.  See July 1983 claim; January 1991 VA treatment record.  Furthermore, the Veteran asked for an opinion on direct service connection in his February 2011 VA Form 9.  The Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  The additional medical opinion should therefore address direct as well as secondary service connection.
 
The record has also raised the question of whether the Veteran's right knee disorder preexisted service.  As previously noted, the 1979 service entrance examination noted both normal clinical evaluation of knees, and Osgood Schlatter's disease.  A February 1980 STR noted bilateral Osgood Schlatter's disease and tightness in the region of the Veteran's tibial tubercles.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  To rebut this presumption, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Thus, the examiner must discuss this issue on remand.
  
In addition, the record shows that the Veteran receives treatment from the VA Loma Linda Healthcare System.  Updated treatment records should be obtained in light of the remand.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the VA Loma Linda Healthcare System dated since September 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After the preceding development is completed, obtain a VA examination medical opinion from a qualified examiner on the etiology of the Veteran's right knee disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following questions: 

(a)  Is it clear and unmistakable (i.e., undebatable) that the Veteran's right knee disorder existed prior to the Veteran's active duty service?

If the answer to question (a) above is yes, the examiner must answer question (b).

If the answer to question (a) above is no, the examiner must answer questions (c), (d), and (e).

(b)  Is it clear and unmistakable (i.e., undebatable) that the pre-existing right knee disorder was NOT aggravated during the Veteran's active duty service?

If the answer to question (b) is yes, the examiner must answer question (e).  

If the answer to question (b) is no, the examiner must answer questions (c), (d), and (e).

(c)  Is it is at least as likely as not (a 50 percent or greater probability) that the right knee disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service?

(d) Is it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused the Veteran's right knee disorder?

(e) Is it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left knee disability permanently aggravated the Veteran's right knee disorder?

In rendering the opinions, the examiner must address the following:  1) the February 1980 STR that documented a diagnosis of bilateral Osgood Schlatter's disease and stated that the Veteran complained of tightness of the region of both of his tibial tubercles; 2) the VA treatment records from January 1991 that noted that the Veteran twisted his right knee while running in 1981 and had experienced continuing symptoms related to his right knee since the injury occurred;  3) the June 2004 VA treatment record noting that the Veteran had a right knee anterior right knee anterior cruciate ligament (ACL) reconstruction in 1991; 4) the Veteran's report from his February 2011 VA Form 9 that he injured his right knee in 1983 while playing basketball because he was compensating for his left knee disability; 5) the Veteran's report from his February 2009 VA Form 21-4142 that VA doctors told him that his service-connected left knee disability could have aided in the injury to his right knee; 6) the statement from the June 2004 VA treatment record that it was unlikely that the Veteran's actions to avoid left knee pain would have caused an ACL tear in the right knee; 7) the medical article submitted by the Veteran in August 2012; 8) the February 2006 VA treatment record in which the Veteran reported pain from twisting his right knee while in a car; 9) the June 2007 record from Access Health Medical Group, Inc., which stated that the Veteran injured his right knee at work when fell from a ladder in June 2007; and 10) the Veteran's contention in his February 2012 VA form 9 that he tore his ACL between 1982 and 1983 as a result of twisting his knee while playing flag football between 1981 and 1982.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


